DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2021/0200413) in view of Lee (US 2021/0173523)
Regarding claim 1, Jang discloses a touch screen comprising a plurality of touch sensors (TE, fig. 2), wherein the touch screen is operated in an active mode (Active Mode in fig. 22) in which a sensing state or a driving state (para. 75, 87) of one or more touch sensors is maintained by a polling method (para. 185-186), and 
an idle mode (Idle Mode, fig. 22) for waiting for a touch input of the touch sensor (para. 184), and 
the idle mode is changed to the active mode by using an interrupt method (Detect Touch in fig. 22) by touch event capture of at least one touch sensor among the touch sensors (para. 183, 185).  
Jang fails to disclose wherein the idle mode is performed without polling touch sensing.
Lee discloses and idle mode (S70, fig. 7) for waiting for a touch input of the touch sensor without polling touch sensing (S71, fig. 7 and para. 68-69, 71; wherein driving signals are not applied to the touch panel, such that touch sensing is not performed during idle mode).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Lee in the device of Jang. The motivation for doing so would have been to provide the ability to further save power, by not providing driving signals to the touch panel (Lee; para. 95).
Regarding claim 2, Jang discloses wherein in the idle mode, the touch screen consumes minimum power (para. 189).  
Regarding claim 3, Jang discloses wherein the interrupt method by the touch event capture includes detecting a voltage change by touch capacitance generated by the one or more touch sensors when there is a touch in the idle mode (para. 75, 77, 101, 183).  
Regarding claim 4, Jang discloses wherein in the idle mode, the touch screen captures the touch event through a first circuit unit (130, fig. 1 and para. 75).  
Regarding claim 5, Jang discloses wherein the first circuit unit has detection (para. 75), comparison (para. 77), and latch functions (para. 77-78).  
Regarding claim 6, Jang discloses wherein in the active mode, the touch screen performs an operation of extracting touch coordinates in the sensing state of the touch sensor through a second circuit unit (para. 77-78), or an operation of applying one or more specific - 16 -voltages to the touch sensor in the driving state (para. 75, 101).
Claims 7-12 are rejected for the same reasons as claims 1-6, respectively.
Regarding claim 14, Lee discloses wherein, in the idle mode, the drive circuit is further configured to generate an input signal when a predetermined touch event is received (S72, fig. 7), compare a value of the input signal to a predetermined value (para. 71), and initiate an interrupt to enter the active mode when the value of the input signal is equal to or greater than the predetermined value (para. 72-73 and fig. 7).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628